Case 2:18-cv-12078-GAD-RSW ECF No. 17 filed 05/30/19             PageID.102   Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 HOWARD COHAN,

        Plaintiff,                                  Case No. 18-cv-12078-GAD-RSW

 v.                                                 Hon. Gershwin A. Drain

 ALDI INC. (MICHIGAN),                              Magistrate Judge R. Steven Whalen

        Defendant.
                                              /

                          STIPULATION OF DISMISSAL

      In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties

stipulate to the dismissal of all claims in this action with prejudice.

Stipulated by:

 /s/ George T. Blackmore                          /s/ Christian C. Antkowiak
 George T. Blackmore (P76942)                     Christian C. Antkowiak (P27305)
 BLACKMORE LAW PLC                                PA ID No. 209231
 21411 Civic Center Drive, Suite 200              One Oxford Centre
 Southfield, MI 48076                             301 Grant Street, 20th Floor
 T: (248) 845-8594                                Pittsburgh, PA 15219
 F: (855) 744-4419                                Phone: 412-562-8800
 E: george@blackmorelawplc.com                    Fax: 412-562-1041
 Counsel for Plaintiff                            christian.antkowiak@bipc.com
                                                  Counsel for Defendant


Dated: May 30, 2019
Case 2:18-cv-12078-GAD-RSW ECF No. 17 filed 05/30/19         PageID.103   Page 2 of 2




                          CERTIFICATE OF SERVICE

      I hereby certify that on May 30, 2019, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system which will send

notification of such filing to all registered CM/ECF participants.



                        /s/ George T. Blackmore
                        George T. Blackmore
